Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-17 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for recirculating water through the bypass and first filter, does not reasonably provide enablement for the feedback line directly connected between the first filter and the bypass valve to recirculate the fluid through the first filter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims require the third state of the bypass valve to recirculate the fluid back to the first filter, which is impossible as designed. The feed inlet line being 102 in fig. 2B, there is no driving force to make the fluid recirculate as intended through line 108, sensor 218, valve 204 and line 220. It will simply dead-end. Therefore, it requires undue experimentation or redesign of the system to make it work as intended in the claims.

    PNG
    media_image1.png
    573
    544
    media_image1.png
    Greyscale

Normally one would consider this as enabling, provided a pump (or other driving force) is implicitly present either in line 108 or in line 220. Therefore, such a rejection was not made prior actions on 7/2/2020 and earlier. However, applicant argued in the response to the advisory action of 1/8/21:
“Claims 11 and 15 have been amended to include “providing a fluid from an inlet line” to clarify there is an inflow of fluid. It is known in the art that water supplies, such as those listed in paragraph [0017] of the Specification as filed, are under pressure. As such, the inlet line provides pressure to the system to ensure circulation/recirculation without dead-ending from loss/lack of pressure. The Advisory Action’s statement that the flow path “would simply dead-end, and no flow is possible” is unsupported by Fig. 2B, the Specification, and the claims as amended.”

Further, usage of the term “consisting essentially of” also appears to exclude such a recirculation pump, which supports this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-17 and 20-22 are alternately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As shown in the 112(a) rejection, the third state of the valve does not appear to be capable of recirculating at least one time and then delivering the fluid to the reservoir. Also, the feed inlet line being 102 in fig. 2B, there is no driving force to make the fluid recirculate as intended through line 108, sensor 218, valve 204 and line 220. It will simply dead-end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 11-17 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Wolf (US 2010/0292844) in view of Wen (US 5,199,458). 
Regarding “consisting essentially of”, since the term does not appear to be limiting the claims from further added elements, it is considered as “comprising.” See MPEP 2111.03.
Figure 2 of Wolf, copied herein with annotations, and the abstract, are self-explanatory. Fig. 2 shows the flow diagram with the various flow arrangements, whereas figures 4A-E show the details. Figures 7 A and B show the program logic of operation, which at fig. 7B show that RO is used on need basis, as are for the other unit operations. As to claim 14 and related claims, by fig. 7B and the bypass/return valves 48 can return the fluid back through return conduit 84a for further filtration (filter 42) to remove particles, and through activated carbon filter 44 (as in claim 20). Figures 4A-E teaches several different modes of recycle or bypass operations, based on level [0062], TDS, and turbidity as recited in the dependent claims and claim 21.
Independent claims recites a three-way valve that, based on the reservoir fluid level or another parameter, will divert water through the second (RO) filter, or recycle water through first (particulate) filter, or bypass the RO filter to fill the reservoir. The only difference in Wolf compared to the claimed invention is the use of the three-way valve.


    PNG
    media_image2.png
    754
    1173
    media_image2.png
    Greyscale

In fig. 4A, primary feed pump 136 pumps the water through line A3 to fig. 4B. The recycle line is A3. In fig. 4B, Line A2 feeds the mixed media filters (141a-c) and then the filtration membranes (142a-g). Feed forward line is B2, filter membrane bypass is B2, recycle is B5 back to A3. In fig. 4C, B2 or B4 feeds the carbon filters (144 a,b) and then feed goes to RO (line 153) to C8, or bypass RO (line 155) to C9. C6 [Wingdings font/0xE0] C5 is recycle line. Lines can be similarly traced through fig. 4D (RO, and to the reservoir (170) in fig. 4E. The recycle and bypass schemes are described in detail in the corresponding descriptions.
Fig. 4B, copied herein, shows several particle/turbidity sensors that assist in recirculation:

    PNG
    media_image3.png
    641
    1304
    media_image3.png
    Greyscale

Regarding claims 12, 15 and 22, Wolf teaches bypassing the RO membrane to fill the reservoir (70 or 170, fig. 4E) based on its level, when the TDS in the incoming water is also good, and the RO is not required (see figures 4C - 4E, and [0082] in conjunction with [0062]).  Also quickly filling the reservoir based on high demand, by bypassing RO, would have been obvious to one of ordinary skill; such an operation is possible in the Wolf apparatus and process. Treated water reservoir 70 (or 170) has level control (250).  The level control controls the water production based demand and on water level as in seen in [0062] and fig. 4A. Thus high water demand is addressed in Wolf without sacrificing quality. Nevertheless, the idea of bypassing the membrane, or for that matter, any filter that creates a bottleneck when water demand is high, or in an emergency situation, and the system is incapable of meeting it, is not inventive and not patentable, but plain common sense. MPEP 2141, KSR decision. Regarding claim 20, the Wolf process has several treatment steps like removal or dissolved solids, bacteria, and organics in water.

Wen (US 5,199,458) teaches multi-way solenoid valves, which is designed for improving flow conditions, reducing the number of valves, isolate and change flows with one valve, simplify pipeline arrangements, ease of automation and reduced cost (see Summary of Invention). Therefore, it would have been obvious to one of ordinary skill to use such a solenoid multi-way valve in Wolf in place of the two three-way valves 48 and 49.

Response to Arguments
Arguments are not persuasive as shown in the rejection. The prior art rejection from the previous office action is reinstated as applicant removed “consisting of” language from the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777